         Case 1:13-cv-00834-PEC Document 225 Filed 06/08/20 Page 1 of 2



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

DONALD D. MARTIN, JR., et al.,                 )
                                               )
                       Plaintiffs,             )
                                               )
       v.                                      )                No. 13-834C
                                               )        (Judge Patricia Campbell-Smith)
THE UNITED STATES,                             )
                                               )
                       Defendant.              )

                                     JOINT STATUS REPORT

       Pursuant to the Court’s order dated November 26, 2019, Dkt. No. 203, the parties

respectfully submit this status report regarding the parties’ efforts to calculate the amount of

liquidated damages that may be due each collective action member pursuant to the Court’s prior

decisions.

       The parties’ previous status report was submitted on May 8, 2020. Dkt. No. 216. As

advised in the status report, defendant has filed its motion to dismiss, or alternatively, for summary

judgment, on the claims of the 2,410 plaintiffs (1) who have not been identified sufficiently for the

Government to confirm their employment during the 2013 lapse in appropriations, or (2) that

defendant’s consultants have determined are ineligible for damages. Dkt. No. 205. Plaintiffs filed

their response to the defendant’s motion on May 21, 2020. Dkt. No. 222. Defendant has requested

an extension to reply to plaintiffs’ response, which the Court has granted; defendant’s response is

due on September 2, 2020. Dkt. No. 224. In addition, on February 6, 2020, the parties filed a joint

stipulation of dismissal, with prejudice, of the 1,050 duplicative claims that defendant originally

intended to include in its motion to dismiss. Dkt. No. 208.

       The parties continue to finalize the methodology and damages for the remaining

individuals who may be eligible for damages. Particularly, although the parties have likely agreed

to the methodology for calculating liquidated damages for individuals who did not work overtime
         Case 1:13-cv-00834-PEC Document 225 Filed 06/08/20 Page 2 of 2



between October 1-5, 2013, they continue to finalize the methodology and damages for the

approximately 2,617 individuals who worked some measure of overtime during that time. Further,

there remain 12 individuals for whom their respective agencies are unable to provide requested

data, and the parties are working on a methodology for determining damages calculations for those

12 individuals. In addition, the parties are in the process of reaching agreement on how to resolve

the issue of the amount of reasonable attorney fees to which plaintiffs may be entitled pursuant to

the Fair Labor Standards Act.




                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ROBERT E. KIRSCHMAN, JR.
                                                     Director

 s/Heidi R.
 s/Heidi R. Burakiewicz
             Burakiewicz                             s/ Reginald T. Blades, Jr.
 HEIDI   R. BURAKIEWICZ
 HEIDI R. BURAKIEWICZ                                REGINALD T. BLADES, JR.
 Kalijarvi, Chuzi,
 Kalijarvi, Chuzi, Newman
                   Newman                            Assistant Director
 & Fitch,
 &  Fitch, P.C.
           P.C.
 818  Connecticut  Avenue, N.W.
 818 Connecticut Avenue,   N.W.                      s/Erin K. Murdock-Park
 Suite 1000
 Suite 1000                                          ERIN K. MURDOCK-PARK
 Washington,    D.C. 20006
 Washington, D.C.    20006                           ANN C. MOTTO
 (202) 331-9260
 (202)  331-9260                                     Trial Attorneys
                                                     Commercial Litigation Branch
 Steven A.
 Steven A. Skalet
           Skalet                                    Civil Division
 Michael Lieder
 Michael Lieder                                      Department of Justice
                                                     P.O. Box 480
 Mehri &
 Mehri  & Skalet
          Skalet PLLC
                  PLLC                               Ben Franklin Station
 1250  Connecticut  Avenue NW
 1250 Connecticut Avenue   NW                        Washington, D.C. 20044
 Suite 300
 Suite 300                                           (202) 616-3753
 Washington,
 Washington, DCDC 20036
                   20036                             erin.k.murdock-park@usdoj.gov
October 24, 2019
 (202) 822-5100
 (202) 822-5100                                      Attorneys for Defendant
 Attorneys  for Plaintiffs
 Attorneys for  Plaintiffs

 June 8, 2020
 November 25, 2019

                                                2
